Hill, J.
The suit-being for damages alleged to have resulted to the real 'property of the plaintiff by reason of the raising of the grade of the street in front of it, and there being involved no question of the taking of property, but only the question of consequential damages, or consequential benefits thereto; and the evidence of the plaintiff tending to show damages and loss of rental value, and the testimony for the defendant tending to show that the benefits arising from the change in grade were greater than the injury caused thereby, there was no error in overruling the motion for a new trial, made by the plaintiff in error on the ground that the verdict was contrary to law and the evidence, although the verdict for the plaintiff was for a less sum than any of his witnesses estimated the damages to be.

Judgment affirmed.


All the Justices eoneur.